     Case 2:17-cv-02968-GMN-NJK Document 87
                                         88 Filed 07/01/20
                                                  07/02/20 Page 1 of 3



 1   Christopher M. Ferguson (NY Bar 368517)
       cferguson@kflaw.com
 2   Sharon L. McCarthy (NY Bar 2348639)
       smccarthy@kflaw.com
 3
     KOSTELANETZ & FINK, LLP
 4   7 World Trade Center, 34th Floor
     New York, New York 10007
 5   Tel.: (212) 808-8100
     Admitted Pro Hac Vice
 6

 7   Jacob L. Fonnesbeck (NV Bar 11961)
       jfonnesbeck@smithwashburn.com
 8   SMITH WASHBURN, LLP
     6871 Eastern Avenue, Suite 101
 9   Las Vegas, Nevada 89119
     Tel: (725) 666-8700
10

11   Attorneys for Defendants

12
                                 UNITED STATES DISTRICT COURT
13                                    DISTRICT OF NEVADA

14
     THOMAS W. MCNAMARA, as the Court-                Case No. 2:17-cv-02968-GMN-NJK
15   Appointed Monitor for AMG Capital
     Management, LLC; BA Services LLC; Black          STIPULATION AND ORDER TO AMEND
16   Creek Capital Corporation; Broadmoor Capital     THE DISCOVERY PLAN AND
     Partners, LLC; Park 269, LLC; C5 Capital         SCHEDULING ORDER
17   LLC; DF Services Corp.; DFTW Consolidated
     [UC] LLC; Impact BP LLC; Level 5 Apparel         (Third Request – Expert Disclosure Date
18   LLC; Level 5 Capital Partners LLC; Level 5       Only)
     Eyewear LLC; Level 5 Motorsports, LLC;
19   Level 5 Scientific LLC; NM Service Corp.         Assigned to: Chief Judge Gloria M. Navarro
     (f/k/a/ National Money Service); PSB Services
20   LLC; Real Estate Capital LLC (f/k/a/ Rehab
     Capital I, LLC); Sentient Technologies; ST
21   Capital LLC; Westfund LLC; Eclipse
     Renewables Holdings LLC; Scott Tucker
22   Declaration of Trust, dated February 20, 2015;
     West Race Cars, LLC; and Level 5
23   Management LLC; and their successors,
     assigns, affiliates, and subsidiaries,
24
                          Plaintiff,
25          v.

26   GARY PATTEN, an individual; PANO
     ADVISORS, INC., a Nevada corporation;
27   DOES I-X; and ROE CORPORATIONS I-X,

28                        Defendants.
     Case 2:17-cv-02968-GMN-NJK Document 87
                                         88 Filed 07/01/20
                                                  07/02/20 Page 2 of 3



 1          Pursuant to Fed. R. Civ. P. 16(b)(4), LR IA 6-1, LR IA 6-2, and LR 26-4, Plaintiff

 2   Thomas W. McNamara, in his capacity as the Court-appointed Monitor in Federal Trade

 3   Commission v. AMG Services, Inc., et al., District of Nevada, Case No. 2:12-cv-00536-GMN-

 4   VCF, and Defendants Gary Patten and Pano Advisors, Inc., jointly stipulate, subject to the

 5   Court’s approval, to extend the expert disclosure deadline dates in the Court’s current

 6   Scheduling Order (D.E. No. 84) to August 28, 2020 in light of the unusual circumstances

 7   caused by COVID-19. Good cause exists to approve this stipulation, as explained below.

 8          The expert disclosure deadline is currently scheduled for July 22, 2020. While the

 9   parties have twice requested that the Court amend the scheduling order in response to the case’s

10   unique procedural posture (whereby an earlier dismissal was later vacated) and again during the

11   initial phase of the COVID-19 national emergency, the current request is limited to the expert

12   disclosure deadline. The proposed expert disclosure deadline extension will not affect the

13   other current scheduled deadlines, including those for dispositive motions. This stipulation

14   is timely in the sense that it will not be within 21 days of the current expert disclosure deadline.

15   See LR 26-4.

16          The parties have been working diligently to complete fact discovery in this matter. The

17   parties are currently in the process of taking depositions and have exchanged thousands of

18   pages of documents. The parties expect fact discovery to conclude with the existing deadline.

19          Originally, the parties requested a discovery schedule that tied the deadline for expert

20   disclosures to the end of fact discovery, with the expectation that depositions and document

21   exchanges would be finished well before the fact discovery deadline. However, due to COVID-

22   19 related difficulties and hurdles, the exchange of information and document has been slower

23   than originally anticipated. Accordingly, the parties agreed to seek an extension of the current

24   expert disclosure deadline to August 28, 2020. The parties believe that the requested extension

25   is needed to allow the attorneys time to review materials exchanged in fact discovery, provide

26   the anticipated experts with sufficient time to analyze the exchanged information, and to render

27   their opinions in their expert reports.

28   //


                                                       1
     Case 2:17-cv-02968-GMN-NJK Document 87
                                         88 Filed 07/01/20
                                                  07/02/20 Page 3 of 3



 1                       Proposed Schedule for Completing Expert Disclosures

 2          The parties seek to amend the Scheduling Order as follows:

 3                                                  Existing Date                Proposed Date
 4    1.    Expert disclosures                        July 22, 2020              August 28, 2020
 5
                                             CONCLUSION
 6
            For the above-stated reasons, the parties respectfully request that this Court enter an
 7
     Order granting this Stipulation to Amend the Discovery Plan and Scheduling Order to reflect
 8
     the above proposed expert disclosure deadline.
 9

10
      Dated: July 1, 2020                                  Dated: July 1, 2020
11
      MCNAMARA SMITH LLP                                   KOSTELANETZ & FINK, LLP
12
      /s/ Andrew M. Greene                                 /s/ Christopher M. Ferguson
13    Andrew M. Greene (Pro Hac Vice)                      Sharon L. McCarthy (Pro Hac Vice)
      Edward Chang (NV 11783)                              Christopher M. Ferguson (Pro Hac Vice)
14    Logan D. Smith (Pro Hac Vice)                        Kostelanetz & Fink, LLP
      655 West Broadway, Suite 1680                        7 World Trade Center, 34th Floor
15    San Diego, California 92101                          New York, NY 10007
      Tel.: 619-269-0400                                   Tel.: 212-808-8100
16    Fax: 619-269-0401
                                                           Jacob L. Fonnesbeck
17    Michael F. Lynch (NV 8555)                           SMITH WASHBURN, LLP
      LYNCH LAW PRACTICE, PLLC                             6871 Eastern Avenue, Suite 101
18    3613 S. Eastern Ave.                                 Las Vegas, NV 89119
      Las Vegas, Nevada 89169                              Tel: 725-666-8700
19    Tel.: 702-684-6000
      Fax: 702-543-3279                                    Attorneys for Defendants Gary Patten and
20                                                         Pano Advisors, Inc.
      Attorneys for Court-Appointed Monitor,
21    Thomas W. McNamara
22

23   IT IS SO ORDERED:

24
                                                  NANCY J. KOPPE
25                                                UNITED STATES MAGISTRATE JUDGE
26
                                                                  July 2, 2020
27                                                DATED:

28


                                                       2
